Title: To Alexander Hamilton from William North, 23 December 1799
From: North, William
To: Hamilton, Alexander


New York 23d decr 1799
Sir
I had the honor this moment, to receive yours of the 21 inst. & have ordered the field ps &c to be sent to Lt Col. Comdt Smith. The arrangements with respect to the approaching solemnity, as far as relates to the Citizens of this place, are to take place on the last day of the present Year. The Cincinnati have sketched out the plan, which is to be in the Stile of the pageantry whi⟨ch⟩ took place on the adoption of the constitution, with sundry striking, & appropriate additions, as will be seen by the enclosed. I shall, agreeably to your instructions, order the Troops on the Islands to hold themselves in readiness, but as the artill[er]y of the City are to do duty on the day in the City, & as Genl Stevens informs me, the troops on the Islands are aukwd & totally uninformed, I submit whether it will not be better to let them remain at their posts.
Gov~ Morris has accepted the Office of orator to which the Cincinti appointed him.
If you should think proper to let the artillery remain at their posts on the Islands I shall rece your orders before the day appointed arrives. The post hour is come, I ha⟨ve⟩ to beg you to excuse the appearance of this letter, & to believe that I am
With the greatest respect   Sir, Your Obt Ser

W NorthAdj Gen
